Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2018/0145809) (“Kwak”) in view of Kim et al. (US 2015/0078271) (“Kim”).
For claims 25, 29, 33, 37, 41, and 42; Kwak discloses:  using, by the user equipment, configured via a higher-layer signaling to transmit data if the network-side device turns off a function of dynamic bundling size adjustment (paragraph 114:  the on/off of dynamic signaling can be achieved based on 1-bit higher layer signaling (or on/off signaling). When set to “on”, the PRG size can be indicated by using the PRB bundling size predefined in the standard).
Kwak does not expressly disclose, but Kim from similar fields of endeavor teaches:  using, by the user equipment, a default bundling size or a bundling size configured via a higher-layer signaling to transmit data if the network-side device turns off a function of dynamic bundling size adjustment (paragraph 179-183:  the BS does not apply PRB bundling to data and DM RS during data transmission. The UE performs channel estimation using DM RS for each respective PRB. Then, the UE performs data demodulation based on the estimated channel) (paragraph 203-207:  whether PRB bundling is applied may be semi-statically signaled to a UE by RRC signaling. When PRB bundling is enabled by RRC signaling, the UE performs PRB bundling, and otherwise, the UE does not perform PRB bundling); using, by the user equipment, the default bundling size to transmit data; or using, by the user equipment, the bundling size configured by the network- side device via the higher-layer signaling to transmit data, wherein the bundling size is a bundling size in a bundling size set available to the user equipment; or using, by the user equipment, a minimum bundling size in a bundling size set available to the user equipment to transmit data (paragraph 179-183:  the BS does not apply PRB bundling to data and DM RS during data transmission. The UE performs channel estimation using DM RS for each respective PRB. Then, the UE performs data demodulation based on the estimated channel) (paragraph 203-207:  whether PRB bundling is applied may be semi-statically signaled to a UE by RRC signaling. When PRB bundling is enabled by RRC signaling, the UE performs PRB bundling, and otherwise, the UE does not perform PRB bundling).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the PRB bundling as described by Kwak.  The motivation is to improve signaling overhead.
For claims 26, 30, 34, and 38; Kwak discloses:  if the user equipment supports the one-PRB bundling, the bundling size set comprises 1, and further comprises one or more of: 2, 4, a consecutively scheduled bandwidth, and other value; or, if the user equipment does not support the one-PRB bundling, the bundling size set comprises one or more of: 2, 4, a consecutively scheduled bandwidth, and other value except 1 (paragraph 114-115:  Table 10 and 11).
For claims 27, 31, 35, 39, and 43; Kwak discloses:  the using, by the user equipment, the default bundling size or the bundling size configured via the higher-layer signaling to transmit data comprises: using, by the user equipment, the default bundling size to transmit data; or using, by the user equipment, the bundling size configured by the network-side device via the higher-layer signaling to transmit data, wherein the bundling size is a bundling size in a bundling size set available to the user equipment; or using, by the user equipment, a minimum bundling size in a bundling size set available to the user equipment to transmit data (paragraph 114-115).
For claims 28, 32, 36, and 40; Kwak discloses:  wherein the bundling size set available to the user equipment comprises: the bundling size set configured by the network-side device for the user equipment according to the capability information (paragraph 114-115:  Table 10 and 11).
For claim 44; Kwak discloses:  wherein the bundling size configured for the user equipment via the higher-layer signaling is a bundling size in a bundling size set available to the user equipment (paragraph 114-115:  Table 10 and 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2011/0170498); Liu discloses a pre-coding granularity to multiple physical resource blocks in the frequency domain to perform a same pre-coding over a bundled resource block if the subscriber station is configured with PMI/RI reporting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466